Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is a pixel circuit that includes: a light-emitting control sub-circuit, configured to transmit a data voltage at a data signal terminal to a first node under control of a first control terminal; a driving sub- circuit, configured to transmit a first power supply voltage at a first power supply terminal VDD to a second node under control of a voltage at the first node; a first sensing sub-circuit, configured to maintain a voltage at the second node to be at a fixed level under control of the first control terminal; a second sensing sub-circuit, configured to transmit the voltage at the second node to a first sensing signal terminal under control of a second control terminal, so that the first sensing signal terminal senses a voltage associated with a threshold voltage of the driving sub- circuit.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was 
a first sensing sub-circuit connected to the first control terminal and the second node and a first sensing signal terminal, and configured to maintain a voltage at the second node to be at a fixed level under control of the first control terminal; 
a second sensing sub-circuit connected to a second control terminal, the first sensing signal terminal and the second node, and configured to transmit the voltage at the second node to the first sensing signal terminal under control of the second control terminal, so that the first sensing signal terminal senses a voltage associated with a threshold voltage of the driving sub-circuit, and 

Liu et al. (US 9,812,061) teaches a display apparatus includes a display unit, a source driver, a gate driver and a compensation unit. The display unit includes at least a pixel unit. Each pixel unit includes a first transistor, a second transistor, a first capacitor, a second capacitor and an organic light emitting diode. When the pixel unit is operated in a display mode, the pixel unit outputs a sensing voltage including a first parameter having characteristics of the second transistor and a second parameter having characteristics of the organic light emitting diode. The source driver receives a compensation data and accordingly adjusts the next display data. The compensation unit is disposed between the second capacitor and the source driver and electrically coupled between the second end of the second capacitor and the source driver. The compensation unit receives the sensing voltage and outputs the compensation data according to the received sensing voltage.
Liu specifically teaches a similar pixel circuit (fig. 4B) 
with a transistor T155 configured to have its first end electrically coupled to the second end of the capacitor C2; its control end for receiving the first control signal SI; and its second end for determining whether or not to output the sensing voltage Sense to the compensation unit 14 according to the first control signal SI and 
with a transistor T153 configured to have its first end for receiving a fixed voltage VL; its control end for receiving a second control signal S2; and its second end electrically coupled to the second end of the drive transistor T152 and anode of the organic light emitting diode OLED. However, inter alia, this .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684.  The examiner can normally be reached on Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOM V SHENG/Primary Examiner, Art Unit 2628